          Case 3:19-cv-00120-X Document 26 Filed 08/19/19                Page 1 of 5 PageID 79




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS


1.   MONICA ABBOUD, individually and on
     behalf of all others similarly situated,
2.                          Plaintiff,            5. Case No. 3:19-cv-00120-K
3.   v.                                           6.        UNOPPOSED MOTION FOR
                                                            ALTERNATIVE SERVICE OF
4.   AGENTRA, LLC, a Texas limited liability                SUBPOENAS ON STELLAR
     company,                                               COMMUNICATION PARTNERS, INC.
                            Defendant.
7.                                                8.
9.                                                10.

            Plaintiff Monica Abboud (“Plaintiff” or “Abboud”) hereby moves the Court for an Order

     permitting service of a Subpoena to Testify at a Deposition in a Civil Action and a Subpoena to

     Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil

     Action upon Stellar Communication Partners, Inc. to be made by hand-delivering true and

     accurate copies of both subpoenas to the California Secretary of State in accordance with Cal.

     Corp. Code. § 1702 (West 2014). In support of this motion, Plaintiff states as follows:

            1.      Pursuant to Local Rule 7.1, the undersigned certifies that he has conferred with

     Defendant Agentra, LLC’s (“Defendant” or “Agentra”) counsel regarding this motion.

     Defendant’s counsel stated that it does not oppose the requested relief.

            2.      On January 15, 2019, Plaintiff brought this putative class action lawsuit alleging

     wide-scale violations of the Telephone Consumer Protection Act, 24 U.S.C. § 227, et seq.

     (“TCPA” or “Act”)—specifically, challenging Agentra’s practice of placing unsolicited

     autodialed and/or prerecorded telemarketing calls, and for failing to honor consumers’ requests

     to no longer receive telemarketing calls.


                                                        1
    Case 3:19-cv-00120-X Document 26 Filed 08/19/19                  Page 2 of 5 PageID 80




          3.   California Corporate Code provides for alternative service upon a corporation by

delivering the documents by hand to the Secretary of State when a Court finds, supported by

affidavit, that the registered agent for service cannot be found with reasonable diligence and

issues an order stating as such. See Cal. Corp. Code § 1702(a).

          4.   After identifying Stellar Communication Partners, Inc. (“SCP”) as one of

Agentra’s agents that placed telemarketing calls to Plaintiff, counsel drafted a Subpoena to

Testify at a Deposition in a Civil Action and a Subpoena to Produce Documents, Information, or

Objects or to Permit Inspection of Premises in a Civil Action (“SCP Subpoenas,” true and

accurate copies of both subpoenas are attached hereto as Ex. A).

          5.   On July 9, 2019, Plaintiff provided notice of the SCP Subpoenas to Defendant’s

counsel. Plaintiff then sent the subpoenas to a process server in the State of California.

          6.   SCP’s registered agent, Claudia Tropila, is located at 10229 Black River Court,

Fountain Valley, California 92708. (See SCP Articles of Incorporation, a true and accurate copy

of which is attached hereto as Ex. B.)

          7.   While attempting to serve SCP’s registered agent, the process server was

informed from the neighbors that Claudia Tropila is deceased and that new owners reside at the

address. (See Affidavits of Non-Service, true and accurate copies of which are attached hereto as

Ex. C.)

          8.   Thereafter, Plaintiff advised the server to attempt service at SCP’s principal office

location, 999 Corporate Drive, Suite 100, Ladera Ranch, California 92694. (See Ex. B.)

          9.   The process server attempted service at SCP’s principal office location, however,

the attempts have been unsuccessful. (See Ex. C.) SCP’s principal office is located in an office



                                                  2
    Case 3:19-cv-00120-X Document 26 Filed 08/19/19                  Page 3 of 5 PageID 81




share and the receptionist stated that SCP’s officers and employees are in and out at random

times. (See Id.)

       10.     Here, Plaintiff has diligently attempted to effectuate service of the SCP

Subpoenas on SCP’s registered agent to no avail. That is, following attempts at service it has

become apparent that SCP’s registered agent is no longer located at the address provided and is

likely deceased. (See Ex. C.)

       11.     Further, Plaintiff also attempted to serve SCP at its principal office location.

However, officers and employees are rarely located at the office address provided. (See Ex. C.)

       12.     Based on the foregoing and the affidavits attached hereto as Exhibit C, Plaintiff is

unable to complete service of the SCP Subpoenas upon SCP’s registered agent.

       13.     Therefore, Plaintiff respectfully requests, consistent with Cal. Corp. Code § 1702,

that the Court issue an issue an order that service may be made by delivering by hand the SCP

Subpoenas to the California Secretary of State.

       WHEREFORE, Plaintiff respectfully requests that the Court grant the present motion

and issue an order allowing Plaintiff to serve the SCP Subpoenas upon SCP by means of service

upon California’s Secretary of State, and for such additional relief as the Court deems necessary

and just.




Dated: August 19, 2019                        Respectfully Submitted,
                                               /s/ Taylor T. Smith
                                                    One of Plaintiff’s Attorneys

                                               /s/ Brooke F. Cohen
                                                      Local Counsel



                                                  3
Case 3:19-cv-00120-X Document 26 Filed 08/19/19       Page 4 of 5 PageID 82




                                Steven L. Woodrow*
                                swoodrow@woodrowpeluso.com
                                Patrick H. Peluso*
                                ppeluso@woodrowpeluso.com
                                Taylor T. Smith*
                                tsmith@woodrowpeluso.com
                                Woodrow & Peluso, LLC
                                3900 East Mexico Ave., Suite 300
                                Denver, Colorado 80210
                                Telephone: (720) 213-0675
                                Facsimile: (303) 927-0809

                                Robert B. Kleinman
                                robert@commonsensecounsel.com
                                Breanne Cope
                                breanne@commonsensecounsel.com
                                Common Sense Counsel LLP
                                404 West 7th Street
                                Austin, Texas 78701
                                Telephone: (512) 299-5329
                                Facsimile: (512) 628-3390

                                Brooke Frances Cohen
                                brookefcohen@gmail.com
                                4334 University Blvd
                                Dallas, TX 75205
                                Telephone: (214) 384-0537

                                Attorneys for Plaintiff and the Class

                                * Pro Hac Vice




                                   4
    Case 3:19-cv-00120-X Document 26 Filed 08/19/19                Page 5 of 5 PageID 83




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2019, I served copies of the foregoing papers on all

counsel of record by filing such papers with the Court using the Court’s electronic filing system.

                                             /s/ Taylor T. Smith




                                                5
